In a *505proceeding pursuant to Election Law §§ 2-110, 2-124, and 16-104, inter alia, to enjoin the appellants from “employing the name ‘Conservative Party’ ”, the appeal is from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated June 29, 1998, which granted the petition to the extent of enjoining “the Liberty Conservative Club of Brookhaven * * * from using the term ‘ [Conservative’ in the title of their organization” unless they complied with certain conditions.
Ordered that the judgment is affirmed, without costs or disbursements.
On the record before us and considering the facts and circumstances of this case, we conclude that the judgment appealed from should be affirmed (see, Matter of Kelly v Curcio, 180 AD2d 737, 738).
The Supreme Court did not improvidently exercise its discretion in granting the petitioner’s motion to disqualify the attorney for the appellant George Lessler (see, Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.